PER CURIAM.
We initially accepted jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution, to review Cooperative Leasing, Inc. v. Johnson, 872 So.2d 956 (Fla. 2d DCA 2004), based on express and direct conflict with Respess v. Carter, 585 So.2d 987 (Fla. 5th DCA 1991). Upon further consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
WELLS, ANSTEAD, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., and LEWIS and QUINCE, JJ., dissent.'